Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This action is responsive to the application filed on 09/10/2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “A wireless communication method for supporting data transmission on unlicensed spectrum.” 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether 
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claim(s) is/are directed to the abstract idea of a wireless communication method for supporting data transmission on unlicensed spectrum.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: 
(i) Mere instructions to implement the idea on a computer, and/or 
(ii) Recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an To overcome this rejection, applicant needs to add the inventive idea, e.g., what amounts to “significantly more” to the claimed limitations. In another words, communicating different types of radio signals that contain sub-bands with same frequency point in order to accomplish what solution, or what is being solved by preforming these steps, for example, to determine transmit power of the radio signal…etc.
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9 and 17, recite the characters “T, Q, V” without a corresponding meaning to each character. Applicant identifies what each character contains “T being a positive integer greater than 1, Q being a positive integer and V being a positive integer” 
Claims 2-3, 9-10, 16-17 recite the character “t” without a corresponding meaning to the character. Applicant identifies what the character contains “t being a positive integer no greater than T” but did not recite in the claims what the “t” means. For example, time (t) or whatever “t” stands for, applicant needs to identify what “t” stands for in addition to its identified value. Appropriate correction is required.
Claim 3, 10, 17 recite the character “t1” without a corresponding meaning to the character. Applicant needs to identify what “t1” stands for in addition to its value. Appropriate correction is required.
Claims 4-5, 11-12, 18-19 recite the character “Q1” without a corresponding meaning to the character. Applicant needs to identify what “Q1” stands for in addition to its value. Appropriate correction is required.
Claim 6, 13, 20 recite the characters “K0, K1” without a corresponding meaning to each character. Applicant identifies what the character contains but did not recite in the claims what the “K0, K1” mean. Appropriate correction is required.
Claims 15, 18 and 20 recite the character “W” without a corresponding meaning to the character. Applicant identifies what the character contains “W being a positive” but did not recite in the claims what the “W” stands for, applicant needs to identify what “W” stands for in addition to its identified value. Appropriate correction is required.

Prior Art
The closest prior art found of record is the following:
Wu teaches a wireless communication being used to indicate M frequency-domain resource blocks in N frequency sub-bands,  performing a channel access detection on the N frequency sub-bands, the channel access detection is used to determine frequency sub-band(s) out of the N frequency sub-bands that are idle, then transmitting a first radio signal in a frequency-domain resource block(s) in the frequency sub-band(s), ; the frequency-domain resource block(s) are frequency-domain resource block(s) belonging to the frequency sub-band(s) in the M frequency-domain resource block(s), any two of the N frequency sub-bands are orthogonal, and any two of the M frequency-domain resource blocks are orthogonal in frequency domain to use a first power value to determine transmit power of the first radio signal.
JIANG et al. teaches a method in nodes for wireless communication. A first node receives a first signaling, and operates a first radio signal, the first field indicates time duration of a first time window in time domain, the first time window comprises K first-type time units, a type of multicarrier symbols comprised by any of the K first-type time units is one of a first type, a second type and a third type; the K first-type time units include K1 first-type time units, the second field is used for determining K1 type indication set(s), the K1 type indicating sets are respectively used for indicating a type of multicarrier symbols comprised by the K1 first-type time units.  

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472